Allow me at the outset
to extend my congratulations to you, Mr. Jean Ping, on
your election as President of the fifty-ninth session of
the General Assembly, and to express my conviction
that this session will be concluded successfully under
your presidency. Moreover, I take this opportunity to
congratulate the President of the fifty-eighth session,
Mr. Julian Hunte, on his dedication and on the
successful fulfilment of his responsibilities.
Last year was extremely challenging, for both the
world community and the United Nations. In that
regard, I would like to commend Secretary-General
Kofi Annan for his efforts and contributions in
preserving peace in the world. In his recent address
(see ), he clearly demonstrated once again
his dedication to the cause of the Organization.
We certainly all agree that the United Nations
continues to be the most relevant global forum
addressing international peacekeeping and security
issues. We also agree on the need to renew and reform
its bodies and agendas in order to preserve the vital
role of the Organization. In that context, we look
forward to reading the report being drafted by the
High-Level Panel on Threats, Challenges and Change,
which was created by the Secretary-General.
With regard to the reform of the Security Council,
the Republic of Macedonia considers it extremely
important to increase the membership of the Council with
regard to both permanent and non-permanent seats.
The renewal and strengthening of the role of the
Economic and Social Council is equally relevant. The
Republic of Macedonia has presented its candidacy for
the election to the Economic and Social Council to be
held during this session. We are confident that, if
elected and with the support of the General Assembly,
my country will be able to make its full contribution to
improving the efficiency of the Council.
As far as the revitalization of the General
Assembly is concerned, we think that we must seize
the momentum, implement the provisions of the
revised agenda and pursue efforts to make the work of
the Main Committees more focused and rational.
Unfortunately, once again this year, inhuman acts
of terrorism have continued to take innocent lives and
to preoccupy world public opinion. We were all
horrified by the images of human suffering in Madrid,
Beslan and elsewhere. In order to enhance the capacity
of the international community in this respect, we need
to further consolidate the world anti-terrorist coalition
led by the United Nations and, additionally, strengthen
cooperation with regional organizations that have
specific mechanisms to fight this global evil.
The Republic of Macedonia will continue its active
cooperation with the Counter-Terrorism Committee of
the Security Council and make its own contribution to
the implementation of resolution 1373 (2001). In that
regard, I would like to inform the Assembly that, last
May, the Republic of Macedonia ratified the
International Convention for the Suppression of the
Financing of Terrorism and the International
Convention for the Suppression of Terrorist Bombings.
The proliferation of weapons of mass destruction
remains one of the major threats to international peace
and security, and it is closely related to terrorism. We
welcome the Security Council’s adoption of resolution
1540 (2004) on the non-proliferation of weapons of
mass destruction. The implementation of that
resolution will complement the existing set of
instruments and consolidate the role of the Security
Council in this area.
The suppression of the illicit trade in small arms
and light weapons and the total prohibition of anti-
personnel mines are also very important issues, given
the size of the problem and the number of victims
caused by mines. Doing so will contribute greatly to
conflict prevention and successful peacekeeping and
peace-building throughout the world, including our
region. At the end of last year, the Republic of
Macedonia conducted a successful effort to collect
small arms and light weapons. That effort had the
support of the United Nations Development
Programme. Efforts in this regard are ongoing.
We expect that the first review conference of
countries parties to the Ottawa Convention, which is to
be held in Nairobi, will produce a summary of the
results achieved through the implementation of that
extremely important instrument, which will pave the
way to the creation of a world free of landmines.
The Republic of Macedonia has destroyed its
mine stockpiles and is working on the demining of
affected regions. The United Nations Mine Action
Service, together with the International Trust Fund for
5

Demining and Mine Victims Assistance, have provided
a great deal of help in our demining activities.
Unfortunately, violent conflicts have continued
this year. The armed conflict in Darfur and the terrible
humanitarian tragedy it brought about require decisive
action. We support the Security Council resolution in
this regard, and we join the call for further and urgent
action on this matter.
The situation in the Middle East continues to
keep the world on edge. We support the efforts of the
Quartet to find a solution acceptable to all sides and we
share the conviction that the road map is the only way
to reach a solution for Palestine and Israel, two
neighbouring States that will one day live in peace.
Building peace and fostering democracy in
Afghanistan and Iraq, where the Republic of
Macedonia is part of the multinational force, remains a
challenge facing both the international community and
the peoples of those two countries. I would like to
emphasize the exceptional importance of the
implementation of resolution 1546 (2004), which
endorsed the restoration of Iraq’s sovereignty and
provided the core framework for the political
transformation and democratization of that State.
With regard to Iraq, I would like to appeal to the
authorities of that country to do their utmost to find the
three Macedonian citizens who have disappeared there.
The Millennium Development Goals remain the
key challenge for the Organization. In September 2005,
heads of State and Government from around the world
will meet to review what has been done in realizing the
Goals in the five years since the adoption of the
Millennium Summit Declaration. It is crystal clear that
we must take decisive steps if we want to mobilize
political will and resources and carry out reforms on the
national and global levels to meet the Goals by 2015.
However, it is already clear that some regions of
the world will find it very difficult to achieve the
projected Goals. Special attention should be dedicated
to Africa, where the situation is alarming and the issues
of poverty and hunger eradication and the problem of
AIDS are very serious. Achieving the Goals will not be
possible unless the international community is ready to
assume its share of responsibility in that respect.
The Republic of Macedonia places special
emphasis on the importance of effective respect for,
and promotion of, human rights as one of the pillars of
every democratic society. The rule of law and effective
respect for human rights are the best instrument in
preventing conflicts, as well as prerequisites for peace
and prosperity. Today, we are increasingly aware of the
need to nurture and respect multiculturalism as a
precondition to the development of a secure and
harmonious world. In that regard, every effort should
be made to create mutual confidence and understanding
and to promote respect for differences. The Republic of
Macedonia is deeply committed to those principles,
and we adhere to them strictly in our actions.
For half a century now, the United Nations has
had a key role in the development of international
human rights law. In that context, we welcome current
efforts to harmonize the draft international convention
to protect the rights of disabled persons.
Good-neighbourly relations are one of the foreign
policy priorities of the Republic of Macedonia, as one
of the promoters of regional cooperation in South-East
Europe. I would like to take this opportunity to inform
the Assembly that, as during previous sessions, the
delegation of the Republic of Macedonia will propose
the adoption by the General Assembly of a draft
resolution on good-neighbourly relations, stability and
development in South-Eastern Europe.
In recent years, the countries of the region have
made considerable progress at both the domestic level
and in developing mutual relations. We are actively
cooperating in numerous regional initiatives and in the
framework of the Euro-Atlantic integration process.
However, despite the considerable progress made at the
level of stabilization and improved security in the
region, not all sources of potential instability have been
eliminated. We strongly believe that the process of the
region’s accelerated integration into the European
Union and NATO will weaken existing threats at the
national and regional levels.
As an immediate neighbouring country, the
Republic of Macedonia is following with particular
attention the developments in Kosovo. We fully
support the United Nations policy of standards before
status, whose final goal is to establish a true multi-
ethnic community and to improve security,
democratization and the rule of law. At the same time,
the Republic of Macedonia is also lending its
continued support to the United Nations and other
international bodies as they carry out their responsible
missions.
6

We have developed contractual cooperation with
the United Nations Interim Administration Mission in
Kosovo in various areas, with a view to resolving
concrete issues that are relevant to the population. We
expect very soon to start the process of the demarcation
of our border with Kosovo. Also with regard to
Kosovo, I would like to emphasize the fact that any
decision on its future status must not result in the
destabilization of the region.
The Republic of Macedonia is going through a
critical stage in the process of carrying out
fundamental economic and social reforms and
transforming its society to prepare it for accelerated
integration into the European Union. The finalization
of the implementation of the framework agreement
concluded in 2001 is a priority in that process. Most of
the legal regulations resulting from the constitutional
changes flowing from the framework agreement have
already been adopted. Nevertheless, one of the main
issues pertaining to decentralization — namely,
territorial reorganization — could pose a challenge,
given the upcoming referendum. That referendum is a
democratic event of the highest order that provides
citizens with an opportunity to express their opinions
on the concept being put forth by the Government.
Finally, I would like to conclude by saying that
the world is facing a range of challenges and threats,
but that our experience so far has proven that there is
no alternative to the multilateral approach to
overcoming threats to international peace and security.
Our experience has also proven that dialogue remains
the most valuable and powerful instrument in our
endeavours to create a different and safer world.